PER CURIAM.
We affirm Appellant’s judgment and sentences, but we do so without prejudice to Appellant to file a timely, facially sufficient motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850(a)(5). See Abbas v. State, 53 So.3d 1207, 1208 (Fla. 5th DCA 2011) (affirming judgment and sentence following the trial court’s summary denial of the defendant’s motion to withdraw plea that was “devoid of factual allegations in support of the requested relief,” but without prejudice to the defendant filing “a timely, facially sufficient motion pursuant to [rule] 3.850”).
AFFIRMED.
SAWAYA, BERGER and LAMBERT, JJ., concur.